Citation Nr: 1627899	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at hearing on appeal in October 2012 before a Decision Review Officer (DRO) and in March 2013 before the undersigned Veterans Law Judge (VLJ) at the RO.  Hearing transcripts are associated with the record.

In October 2014, June 2015 and January 2016, the Board remanded the appeal for additional action.  In an April 2016 rating decision, the RO granted service connection for major depressive disorder (MDD) as secondary to service-connected heart disability.  However, in regards to the Veteran's PTSD claim, the RO issued a Supplemental Statement of the Case dated April 2016 on the matter of service connection for PTSD; the claim for PTSD was denied as the Veteran did not have a qualifying stressor to support the diagnosis.  A May 2016 Board letter to the Veteran notified him that his appeal was returned to the docket.

It is noted that, the Veteran revoked in May 2015 his authorization for representation by a private attorney in this matter, and the private attorney withdrew as the attorney of record in June 2015.  The Veteran has not designated new representation in this matter and is unrepresented at this time.

The Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.



FINDING OF FACT

A confirmed diagnosis of PTSD due to a qualifying stressor is not shown.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in January 2009, July 2009, September 2009, and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges the Veteran's report of an inadequate examination and his dissatisfaction with the examiner.  However, the record shows that the requested information was provided by the examiner after review of the claims file.  Therefore, the report of examination and the addendum are adequate.  Also, the record shows that the Veteran provided the outstanding medical records sought and these have been associated with the claims file.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for PTSD.  He described the nature of his in-service traumatic experiences in various correspondences to VA.  Multiple 2009 statements show his reported of PTSD stressors as "being screamed and hollered at" or "verbal abuse" and "detrimental treatment."  He described "abusive language."  In August 2011, the Veteran stated that, while in service, "They began to verbally abuse me, kick me, push me, shove me and call me an 'idiot.'"  In October 2012, the Veteran reported that he was abused during basic training insofar as instructions were "shouted" and "screamed" at him; he also reported physical abuse described as being given size 12 boots when he wore a size 9 1/2 ; he reported being called names such as "son of a b[redacted]" and "bastard " and "boy".  He stated that he abused alcohol abuse as a means to cope with his military environment and the abusive treatment.

It is noted that the Veteran seeks service connection for PTSD not on the basis of combat service.  But rather he reports a service history of severe verbal abuse and physical roughness from superiors.  See Hearing Transcripts dated in October 2012 and March 2015.  The Veteran is competent to report the anecdotal tales of his experiences in service, but he has not reported any incidents susceptible to corroboration by the service department.  The RO has prepared a formal finding on this, which is associated with the claim file.  See VA Memo (July 2009).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
The Board notes that the theory of continuity of symptomatology does not apply to this case as PTSD not "noted" during service and is not chronic conditions explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although psychosis is a recognized chronic condition, this disorder is not noted during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  The Veteran has not had a diagnosis for PTSD in accordance with 38 C.F.R. § 4.125 at any time during this appeal and, although the Board accepts the Veteran's account of verbal abuse and physical harassment in service, the stressors reported are not sufficient to support a diagnosis for PTSD and the more persuasive evidence shows no diagnosis for PTSD.

The Veteran served on active duty from April 1966 to April 1968.  STRs show no psychiatric complaints or findings.  SSA records include an August 2004 psychiatric evaluation that diagnosed major depression and a September 2004 psychiatric evaluation that indicated the presence of an affective disorder and substance addiction disorder.  The September 2004 examiner remarked that there was "No real allegations of depression or anxiety."  SSA records include no history of abuse in service and there were no complaints or findings for PTSD.  VA treatment records dated since 2004 reflect complaints of anxiety, depression, and alcohol dependence/abuse.  Report of VA examination dated in September 2005 reflects a diagnosis for anxiety disorder NOS (not otherwise specified), and history that he "was anxious in the military when they were yelling at him.  He had not been used to this, given his background."  A September 2005 VA treatment note showed "The screening for PTSD was negative."  VA treatment records dated roughly since 2008 reflect that the Veteran participated in a PTSD support/therapy group.  A March 2009 VA PTSD group therapy note reflects that "This Vet with PTSD, was an active participant."

VA Chief of Psychiatry provided an assessment for depression and PTSD by history on March 4, 2009.  A December 2009 VA treatment note reflects a diagnosis of PTSD by history.  The Veteran provided a history that:

I am very sensitive and reactive to events.  My PTSD symptoms are on-going as you know when I was a child I was exposed to hollering yelling verbal abuse by people around and then in the Army, I used to stay in the barracks to keep away from verbal abuse of our NCO's and other soldiers I started drinking because of the stresses I have and to sleep and keeping-myself-not-to-have-nightmares about military traumatic exposure (verbal abuse).

A February 2011 private psychological report of J.R.A. (Licensed Psychologist) reflects diagnoses for major depressive disorder, single episode with psychotic features, and adjustment disorder with anxiety and depressed mood (mental trauma induced, pseudo PTSD).  The report read, in part, as follows:

. . . the criteria for PTSD was read to the patient and when asked what event or events occurred which would meet the criteria, when it occurred, where was he when it occurred and what did he see or hear, he states from the day I was drafted until I got out of the military actually I had a wonderful childhood and those people screaming and hollering at me in my face it scared me to death, everything they told me to do was a danger -just when I was drafted, I didn't want to go everybody was lining up in Vietnam, I went to Germany, constant trouble, the hollering, screaming, it was like two years of basic, the military exhausted me, always calling you idiot and mother -no combat zone but they would kick you around all the time I was in the service, when I got out these dreams.

The examiner considered the stated stressor events and noted that "this does not really meet the criteria for PTSD stressors, as the DSM-IV clearly requires that the stressor be something physical."  He noted that a stressor event required exposed to a traumatic event in which both of the following were present (1) the person experienced, witnessed or was confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of themselves or others, and (2) The persons response involved intense fear, helplessness or horror.  The examiner indicated that "the DSM-IV is clear that mental abuse does not qualify as a stressor for PTSD even if the individual develops PTSD like symptom following."  He qualified this statement by noting that, although "the mental or emotional stressor does not qualify for PTSD, it can be the proximate cause of other mental and emotional problems including depression. . ." and "also a PTSD like syndrome which is s similar."

Report of VA examination dated in September 2015 reflects that Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The Veteran was diagnosed with major depressive disorder and the examiner acknowledged the private evaluation of Dr. J.R.A.  By history, the Veteran was treated poorly in service, he was frequently yelled at, and physically handled roughly.  The Veteran reported "multiple conflicts with supervisors and multiple examples of being treated poorly."  He describes a military history of "having difficulty performing tasks due to drinking and being resistant to doing what he was told to do in service."  He reported that "he developed an arrhythmia in service and they kept him the hospital overnight and discharged him back to his unit."  The examiner found that the Veteran did not meet the PTSD "Criterion A" (i.e. stressor is not adequate to support diagnosis of PTSD) and noted that the Veteran did not have fear of hostile military or terrorist activity.  The examiner found that the "stressor" events reported by the Veteran "would not cause PTSD."  Additionally, the examiner stated that:

Based on examination and history I am finding no connection between his reported stressors or hospitalization for heart problems and his psychiatric disorder.  It is less likely than not that his reported experiences of verbal abuse, physical roughness or heart problems are related to his psychiatric condition. . . The Veteran does not have PTSD related to his reported experiences of verbal abuse, physical roughness or heart problems.  These experiences are not the type of events that would result in PTSD.

In a March 2016 VA addendum to September 2015 examination report, a VA staff psychiatrist reviewed the electronic file and clarified that the stressors reported by the Veteran are not sufficient for PTSD given the definition of stressor in the DSM-V, which requires a stressor event with "exposure to actual or threatened death, serious injury or sexual violence."  The psychiatrist indicated that the record showed no exposure to this type of traumatic event by the Veteran.  Therefore, he concluded that "the reported stressors would not meet the criteria for an appropriate stressor for a diagnosis of PTSD."  As such, he found it "less likely than not" that the Veteran's reported experiences of verbal abuse, physical roughness or heart problems are related to his psychiatric condition.  He further found that "the Veteran does not have PTSD related to his reported experiences of verbal abuse, physical roughness or heart problems."  Again, he emphasized that "These experiences are not the type of events that would result in PTSD."

The Board finds that the medical evidence of record does not establish that the Veteran has a confirmed diagnosis of PTSD related to in-service stressor or traumatic event.  Although VA treatment records show diagnoses and group counselling for PTSD, this appears largely predicated on the Veteran's report of PTSD or verbal abuse and harassment in service and without any comprehensive evaluation by a qualified medical professional.  In fact, the VA counselling notes reflect no diagnostic evaluation of the Veteran's psychiatric problems, but rather focus on treatment of underlying symptoms.  The Board believes that, to the extent that the records shows assessments or diagnoses of PTSD, this appears to be a label assigned for treatment purposes of signs and symptoms, rather a confirmed diagnosis of PTSD predicated on an in-service event that involved actual threat of death or serious injury to self or others.  Moreover, the PTSD label that appears in the VA treatment records appears to be based on no PTSD examination or an examination of limited scope, unlike the 2015 VA examination.  Lastly, any diagnosis for PTSD shown in the VA treatment records cannot be considered valid when it is predicated on events/incidents that do not qualify as a stressor for the purposes of establishing PTSD.  Therefore, the Board finds that the diagnosis for PTSD in the VA treatment records has limited probative value.  See 38 C.F.R. § 4.125(a).  It is noted that the credibility and weight to be attached medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board assigns greater probative value to the September 2015 VA examination report and the March 2016 addendum as this was prepared by neutral, skilled medical professionals trained in psychiatry.  The September 2015 examination report was prepared after examination of the Veteran and with consideration of the claims file, obtaining a complete military and medical history, and review of the medical record.   The March 2016 addendum was prepared with full consideration of the claims file to include the prior VA examination history, findings, and conclusion along with the private evaluation of Dr. J.R.A.  Also, this evidence is highly probative as it includes an explanation for the unfavorable conclusion that the Veteran does not have PTSD.  The Veteran has not presented credible medical evidence showing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.124(a) related to service.

The Board accepts the Veteran's report of yelling, screaming, and general mistreatment during his military service and that he has had psychiatric problems.  See Layno, supra.  However, he is not competent to diagnose himself with PTSD related to in-service stressor events as he lacks any particular medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, his report of having a confirmed diagnosis of PTSD has no probative value.

Again, the Board accepts that the Veteran experienced verbal abuse and harassment in service in the form of yelling, shouting, name calling, pushing and shoving, and issuance of wrong sized shoes.  However, he is not a combat veteran and does not allege in-service personal assault.  In the circumstances of this case, the more persuasive evidence does not support that the Veteran's military experiences constituted a personal trauma of the quality to support a diagnosis of PTSD.  The more probative evidence of records shows no confirmed diagnosis of PTSD related to an in-service stressor event.  On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra. Accordingly, the claim is denied.

As a side note, the Board reminds the Veteran that he is service connected for MDD and that he may not be compensated twice for the same "disability" or the same symptoms under various diagnoses.  38 C.F.R. § 4.14.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Stated differently, event were service connection established for PTSD, the Veteran would not be entitled to a separated disability rating for symptoms associated with MDD, such as depression, since he is already compensated for this symptom.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


